Title: Clement Caines to Thomas Jefferson, 2 April 1811
From: Caines, Clement
To: Jefferson, Thomas


          
            Sir
            St Kitts April 2d 1811
          
           The name of Thomas Jefferson has reached the West Indies and is celebrated throughout the World. It has excited sentiments of respect and high esteem in the breast of the person, who takes the liberty of addressing to you this letter. He wishes to express what he feels; but his means inadequately keep pace with his emotions. Such a tribute as is in his power he however tenders you. It consists of his literary compositions. Were they more worthy of your acceptance than he can suppose them to be, they would but feebly testify the consideration and respect with which he subscribes himself
          
            Your obedient and humble Servt
            
 Clemt Caines
          
        